DETAILED ACTION
This Office action is responsive to the Request for Continued Examination (RCE) filed under 37 CFR §1.53(d) for the instant application on February 5, 2021.  The Applicants have properly set forth the RCE, which has been entered into the application, and an examination on the merits follows herewith.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 30-35 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Claim 30 is directed to a keyboard control system including a keyboard application and “at least the driver, the user interface of the driver, the input field of the user interface, the device access software, the fieldbus system, the keyboard application, and the continuously updated virtual keyboard.”  Given their broadest, most reasonable interpretations, each of the keyboard application, driver, user interface of the driver, the input field of the user interface, the device access software, the fieldbus system, the keyboard application, and the continuously updated virtual keyboard can be implemented as software.  In such circumstances, the keyboard control system of claim 30 is directed to software per se (i.e. a software system).  Software per se, however, does not fall within any one of the four categories of patent eligible 
Claims 31 and 32 are directed to “the keyboard application as claimed in claim 30” and are therefore consisted directed to software per se under a similar rationale as described above with respect to claim 30.  As noted, software per se does not fall within any one of the four categories of patent eligible subject matter, and therefore claims 31 and 32 are directed to non-statutory subject matter.
Claim 33 is directed to a keyboard control system including a device access software, one or more drivers, a keyboard application and wherein the keyboard application includes “at least the driver, the user interface of the driver, the input field of the user interface, the device access software, the fieldbus system, the keyboard application, and the continuously updated virtual keyboard.”  Given their broadest, most reasonable interpretations, each of the keyboard application, driver, user interface of the driver, the input field of the user interface, the device access software, the fieldbus system, the keyboard application, and the continuously updated virtual keyboard can be implemented as software.  In such circumstances, the keyboard control system of claim 33 is directed to software per se (i.e. a software system).  Software per se, however, does not fall within any one of the four categories of patent eligible subject matter (i.e. process, machine, manufacture, or composition of matter), and therefore claim 33 is not limited to statutory embodiments.
Claims 34 and 35 are directed to “the device access software as claimed in claim 33” and are therefore consisted directed to software per se under a similar rationale as described above with respect to claim 33.  As noted, software per se does not fall within any one of the four categories of patent eligible subject matter, and therefore claims 34 and 35 are directed to non-statutory subject matter.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 18-19, 22, 24 and 27-33 are rejected under 35 U.S.C. 103 as being unpatentable over International Application Publication No. WO 2013/149883 to Peraleda (“Peraleda”), over U.S. Patent Application Publication No. 2017/0052524 to Kunz et al. (“Kunz”), over U.S. Patent No. 9,779,690 to Aoki (“Aoki”), and also over U.S. Patent No. 8,463,544 to Katoh (“Katoh”).
Regarding claim 18, Peraleda describes a method and system for managing virtual keyboards in a computing device, whereby a displayed virtual keyboard is adapted according to the type of data to be entered into a selected input field (see e.g. page 4, lines 11-34; and page 5, lines 26-35).  Like claimed, Peraleda particularly teaches:
when a user selects an input field of a user interface, transferring to a keyboard application a regular expression that includes at least one of a type of expected input, an expected input format, an allowed value range and expected separators (see e.g. page 4, lines 13-21; and page 6, lines 3-27: Peraleda discloses that when a user clicks or touches a region of a user interface required for entering data, i.e. when the user selects an input field, a virtual keyboard adapted according to the type of data to be entered is displayed.  More specifically, Peraleda discloses that a keyboard application, i.e. a main method module and associated virtual keyboard, receives information concerning the type of input required by the input field when the user clicks or touches the input field, and selects a keyboard layout and arranges characters in the keyboard layout according to the type of input required by the field – see e.g. page 6, lines 10-35.  Peraleda further discloses that the information concerning the type of input required can be transferred to the keyboard application in the form of a regular expression that specifies one or more of a type of expected input, a format of the input, allowed value ranges and an expected separator – see e.g. page 1, lines 25-35; page 5, lines 30-33; page 6, lines 13-27; and page 8, lines 14-24.);
matching a virtual keyboard displayed by the keyboard application to the regular expression (see e.g. page 6, lines 10-35; and page 8, lines 14-24: as noted above, Peraleda discloses that a keyboard application, i.e. a main method module and associated virtual keyboard, receives a regular expression concerning a type of input required by an input field when the user clicks or touches the input field, and selects a keyboard layout and arranges characters in the keyboard layout according to the type of input required by the field.  The resulting keyboard – a virtual keyboard – is then displayed to the user – see e.g. page 6, line 35 – page 7, line 1.  The main method module and associated virtual keyboard are thus considered to “match” the displayed virtual keyboard to the information transferred via the regular expression.); and
registering an input of the user (see e.g. page 4, lines 13-21; and page 6, lines 3-27: as noted above, Peraleda discloses that when a user selects an input field, a virtual keyboard adapted according to the type of data to be entered in the field is displayed.  As is known in the art, the user can select keys of the virtual keyboard to enter data into the input field, thus registering the input of the user.);
wherein the keyboard application is configured to display the virtual keyboard (see e.g. page 6, line 10 – page 7, line 1: as noted above, Peraleda discloses that a keyboard application, i.e. a main method module and associated virtual keyboard, selects a keyboard layout and arranges characters in the keyboard layout according to the type of input required by a selected input field, and displays the resulting keyboard as a virtual keyboard.).
Peraleda thus teaches a method similar to that of claim 18, but does not disclose or suggest that the user interface is part of a “driver” that is integrated into device access software with which components of a fieldbus system can be accessed, and wherein the device access software includes the keyboard application, as is required by claim 18.  Moreover, Peraleda does not disclose that the virtual keyboard is continuously matched to input values required at a particular input position by selectively highlighting and fading actuatable input keys of the virtual keyboard based on the input values, as is further required by claim 18.
	Device access software for accessing components of a fieldbus system, and which employ virtual keyboards, are nevertheless known in the art.  Kunz, for example, teaches monitoring and controlling many different types of field devices, including understandably those of a fieldbus system, using a single smartphone or a single tablet (see e.g. paragraph 0010).  Kunz discloses that the smartphone or tablet executes an application program to collect data and display data from a wide variety of field devices and to send instructions to the field devices (see e.g. paragraphs 0011-0013, 0026 and 0039).  The application program provides a user interface display based upon a detected type of field device and the information and control 
	It would have been obvious to one of ordinary skill in the art, having the teachings of Peraleda and Kunz before him prior to the effective filing date of the claimed invention, to implement the virtual keyboard application taught by Peraleda within device access software like taught by Kunz, i.e. such that the user interface is part of a “driver” that is integrated into device access software with which components of a fieldbus system can be accessed, and wherein the device access software includes the keyboard application such that when the user selects the input field of the user interface of the driver, the driver transfers to the keyboard application information concerning the type of input required by the input field so that the keyboard application displays a virtual keyboard matching the type of information required.  It would have been advantageous to one of ordinary skill to utilize such a combination because the device access software taught by Kunz necessitates a virtual keyboard, while the virtual keyboard taught by Peraleda can provide for less errors and a reduced space (see e.g. page 9, lines 23-35).  
	Aoki generally teaches continuously matching a virtual keyboard to input values required at a particular input position (i.e. a particular field) by selectively enabling and disabling actuatable input keys (i.e. buttons/operation elements) of the virtual keyboard based on the input values (see e.g. column 18, line 53 – column 19, line 21; column 19, lines 49-63; and FIGS. 10 and 11).

Katoh demonstrates selectively enabling and disabling actuatable input keys of a virtual keyboard by highlighting and fading (i.e. dimming), respectively, the actuatable input keys (see e.g. column 5, line 30 – column 6, line 4; and FIGS. 5A-E).
It would have been obvious to one of ordinary skill in the art, having the teachings of Peraleda, Kunz, Aoki and Katoh before him prior to the effective filing date of the claimed invention, to modify the virtual keyboard application taught by Peraleda, Kunz and Aoki such that the virtual keyboard is continuously matched to the input values by selectively highlighting and fading the actuatable input keys as is taught by Katoh.  It would have been advantageous to one of ordinary skill to utilize such a combination because it would enable the user to identify the selectable and non-selectable keys, as is evident from Katoh.  Accordingly, Peraleda, Kunz, Aoki and Katoh are considered to teach, to one of ordinary skill in the art, a method like that of claim 18, which is for registering an input into a user interface of a driver.
As per claim 19, Peraleda further discloses that the regular expression includes the format of the input required, the type of the input required, and the value range of the input required (see e.g. page 5, lines 30-35; page 8, lines 14-24; and page 8, line 35 – page 9, line 18).  Accordingly, the above-described combination of Peraleda, Kunz, Aoki and Katoh further teaches a method like that of claim 19.

	As per claim 24, it would have been obvious, as is described above, to implement the virtual keyboard application taught by Peraleda within device access software like taught by Kunz, i.e. such that the user interface is part of a “driver” that is integrated into device access software, and wherein the device access software includes the keyboard application.  Kunz suggests that the input of the user is sent from the keyboard to the driver (i.e. to the programmed application functionality necessary to e.g. send instructions to the field device) (see e.g. paragraphs 0048 and 0053).  Accordingly, the above-described combination of Peraleda, Kunz, Aoki and Katoh further teaches a method like that of claim 24.
	As per claim 27, it would have been obvious, as is described above, to implement the virtual keyboard application taught by Peraleda within device access software like taught by Kunz, i.e. such that the user interface is part of a “driver” that is integrated into device access software, and wherein the device access software includes the keyboard application.  The keyboard application can thus be considered a component of the device access software.  Accordingly, the above-described combination of Peraleda, Kunz, Aoki and Katoh further teaches a method like that of claim 27.
	As per claim 28, it would have been obvious, as is described above, to implement the virtual keyboard application taught by Peraleda within device access software like taught by Kunz.  Kunz particularly discloses that the device access software can be installed in at least one of: a mobile device, a mobile telephone, a tablet computer, a PDA, a computer, a laptop, a data eyeglasses and a smart watch (see e.g. paragraphs 0010 and 0012-0013).  Accordingly, 
	As per claim 29, it would have been obvious, as is described above, to implement the virtual keyboard application taught by Peraleda within device access software like taught by Kunz.  Kunz particularly discloses that the host (e.g. mobile phone or tablet) in which the device access software is installed includes a touch display (see e.g. paragraph 0038).  Similarly, Peraleda suggests that the keyboard application is configured to display the virtual keyboard on a touch display of a host, wherein inputs into a user interface occur via the touch display (see e.g. page 4, lines 25-34; and page 6, lines 3-9).  Accordingly, the above-described combination of Peraleda, Kunz, Aoki and Katoh further teaches a method like that of claim 29.
Regarding claim 30, Peraleda describes a method and system for managing virtual keyboards in a computing device, whereby a displayed virtual keyboard is adapted according to the type of data to be entered into a selected input field (see e.g. page 4, lines 11-34; and page 5, lines 26-35).  Like claimed, Peraleda particularly describes a keyboard control system including:
a keyboard application, wherein the keyboard application is designed to display a virtual keyboard and to register an input of a user into a user interface (see e.g. page 6, lines 10-35: Peraleda discloses that, in response to user-selection of an input field, a keyboard application, i.e. a main method module and associated virtual keyboard, selects a virtual keyboard layout based on the selected input field and arranges characters in the virtual keyboard layout according to the type of input required by the field.  Peraleda demonstrates that the virtual keyboard is then displayed, whereby the user can select keys of the virtual keyboard to enter data into the input field, thus registering the input of the user – see e.g. page 4, lines 11-21.),
wherein the keyboard application receives a regular expression corresponding to a type of input required by an input field of the user interface when a user selects the input field of the user interface, matches the display of the virtual keyboard corresponding to the regular expression, and registers an input of the user (see e.g. page 6, lines 10-35: Peraleda discloses that the keyboard application, i.e. the main method module and associated virtual keyboard, receives information concerning a type of input required by an input field when the user clicks or touches the input field, and selects a keyboard layout and arranges characters in the keyboard layout according to the type of input required by the field.  Peraleda further discloses that the information concerning the type of input required can be transferred to the keyboard application in the form of a regular expression – see e.g. page 1, lines 25-35; page 5, lines 30-33; page 6, lines 13-27; and page 8, lines 14-24.  The main method module and associated virtual keyboard are thus considered to “match” the displayed virtual keyboard corresponding to the regular expression.  Peraleda demonstrates that the virtual keyboard is then displayed, whereby the user can select keys of the virtual keyboard to enter data into the input field, thus registering the input of the user – see e.g. page 4, lines 11-21.), and
wherein the keyboard control system includes at least the user interface, the input field of the user interface, the keyboard application and the virtual keyboard (see e.g. page 6, lines 3-27: Peraleda teaches that the keyboard control system includes a user interface, the input field of the user interface, the keyboard application, i.e. main method module and virtual keyboard.).  
Peraleda thus teaches a keyboard control system similar to that of claim 30, but does not disclose or suggest that the keyboard application is for device access software, wherein the user interface is part of a “driver” that is integrated into device access software with which 
Device access software for accessing components of a fieldbus system, and which employ virtual keyboards, are nevertheless known in the art.  For example, as noted above, Kunz teaches monitoring and controlling many different types of field devices, including understandably those of a fieldbus system, using a single smartphone or a single tablet (see e.g. paragraph 0010).  Kunz discloses that the smartphone or tablet executes an application program to collect data and display data from a wide variety of field devices and to send instructions to the field devices (see e.g. paragraphs 0011-0013, 0026 and 0039).  The application program provides a user interface display based upon a detected type of field device and the information and control functions for that type of field device (see e.g. paragraphs 0043, 0045 and 0048).  The user interface can include one or more input fields that, when selected, initiate display of a virtual keyboard allowing the user to enter data into the field (see e.g. paragraphs 0053 and 0056-0057).  The user interface for a particular field device, and the associated application functionality necessary to collect and display data from the field device and to send instructions to the field device, can be considered a “driver” like claimed, which is integrated into the device access software, i.e. the application program, with which the field devices of a system can be accessed.
It would have been obvious to one of ordinary skill in the art, having the teachings of Peraleda and Kunz before him prior to the effective filing date of the claimed invention, to implement the virtual keyboard application taught by Peraleda within device access software like taught by Kunz, wherein the keyboard control system further includes a driver, the device 
Aoki generally teaches continuously matching a virtual keyboard to input values required at a particular input position (i.e. a particular field) by selectively enabling and disabling actuatable input keys (i.e. buttons/operation elements) of the virtual keyboard based on the input values (see e.g. column 18, line 53 – column 19, line 21; column 19, lines 49-63; and FIGS. 10 and 11).
It would have been obvious to one of ordinary skill in the art, having the teachings of Peraleda, Kunz and Aoki before him prior to the effective filing date of the claimed invention, to modify the virtual keyboard application taught by Peraleda and Kunz such that the virtual keyboard is continuously matched to input values required at a particular input position by selectively enabling and disabling actuatable input keys of the virtual keyboard based on the input values, as is taught by Aoki.  It would have been advantageous to one of ordinary skill to utilize such a combination because it can help eliminated erroneous inputs, as is evident from Aoki.
Katoh demonstrates selectively enabling and disabling actuatable input keys of a virtual keyboard by highlighting and fading (i.e. dimming), respectively, the actuatable input keys (see e.g. column 5, line 30 – column 6, line 4; and FIGS. 5A-E).
highlighting and fading the actuatable input keys like taught by Katoh.  It would have been advantageous to one of ordinary skill to utilize such a combination because it would enable the user to identify the selectable and non-selectable keys, as is evident from Katoh.  Accordingly, Peraleda, Kunz, Aoki and Katoh are considered to teach, to one of ordinary skill in the art, a keyboard control system like that of claim 30.
As per claim 31, Peraleda further discloses that the regular expression includes a format of the input required, a type of the input required, and/or a value range of the input required (see e.g. page 5, lines 30-35; page 8, lines 14-24; and page 8, line 35 – page 9, line 18).  Accordingly, the above-described combination of Peraleda, Kunz, Aoki and Katoh further teaches a keyboard application like that of claim 31.
As per claim 32, Peraleda discloses that the virtual keyboard displayed by the keyboard application includes a selection of actuatable input keys that are selected as a function of the type of input required (see e.g. page 5, lines 30-35; page 7, lines 5-35; and page 8, lines 14-29).  Accordingly, the above-described combination of Peraleda, Kunz, Aoki and Katoh further teaches a keyboard application like that of claim 32.
Regarding claim 33, Peraleda describes a method and system for managing virtual keyboards in a computing device, whereby a displayed virtual keyboard is adapted according to the type of data to be entered into a selected input field (see e.g. page 4, lines 11-34; and page 5, lines 26-35).  Like in claim 33, Peraleda particularly describes keyboard control system comprising:
a keyboard application, wherein the keyboard application is designed to receive a regular expression including the type of input required by an input field of a user interface when a user selects the input field of the user interface, and to match a display of a virtual keyboard corresponding to information obtained concerning the type of input required (see e.g. page 6, lines 10-35: Peraleda discloses that a keyboard application, i.e. a main method module and associated virtual keyboard, receives information concerning a type of input required by an input field when a user clicks or touches the input field of a user interface, and selects a keyboard layout and arranges characters in the keyboard layout according to the type of input required by the field.  Peraleda further discloses that the information concerning the type of input required can be transferred to the keyboard application in the form of a regular expression – see e.g. page 1, lines 25-35; page 5, lines 30-33; page 6, lines 13-27; and page 8, lines 14-24.  The main method module and associated virtual keyboard are thus considered to “match” the displayed virtual keyboard corresponding to the information received concerning the type of input required.  Peraleda demonstrates that the virtual keyboard is then displayed, whereby the user can select keys of the virtual keyboard to enter data into the input field, thus registering the input of the user – see e.g. page 4, lines 11-21.), and
wherein the keyboard control system includes at least the user interface, the input field of the user interface, the keyboard application and the virtual keyboard (see e.g. page 6, lines 3-27: Peraleda teaches that the keyboard control system includes a user interface, the input field of the user interface, the keyboard application, i.e. main method module and virtual keyboard.).
Peraleda thus teaches a keyboard control system similar to that of claim 33, but does not disclose or suggest that the keyboard control system includes a device access software which is installed in a host and with which components of a fieldbus system can be accessed, wherein the keyboard control system further comprises one or more drivers integrated into the device 
Device access software for accessing components of a fieldbus system, and which employ virtual keyboards, are nevertheless known in the art.  For example, as noted above, Kunz teaches monitoring and controlling many different types of field devices, including understandably those of a fieldbus system, using a single smartphone or a single tablet (see e.g. paragraph 0010).  Kunz discloses that the smartphone or tablet executes an application program to collect data and display data from a wide variety of field devices and to send instructions to the field devices (see e.g. paragraphs 0011-0013, 0026 and 0039).  The application program provides a user interface display based upon a detected type of field device and the information and control functions for that type of field device (see e.g. paragraphs 0043, 0045 and 0048).  The user interface can include one or more input fields that, when selected, initiate display of a virtual keyboard allowing the user to enter data into the field (see e.g. paragraphs 0053 and 0056-0057).  The user interface for a particular field device, and the associated application functionality necessary to collect and display data from the field device and to send instructions to the field device, can be considered a “driver” like claimed, which is integrated into the device access software, i.e. the application program, with which the field devices of a system can be accessed.
It would have been obvious to one of ordinary skill in the art, having the teachings of Peraleda and Kunz before him prior to the effective filing date of the claimed invention, to implement the virtual keyboard application taught by Peraleda within device access software 
Aoki generally teaches continuously matching a virtual keyboard to input values required at a particular input position (i.e. a particular field) by selectively enabling and disabling actuatable input keys (i.e. buttons/operation elements) of the virtual keyboard based on the input values (see e.g. column 18, line 53 – column 19, line 21; column 19, lines 49-63; and FIGS. 10 and 11).
It would have been obvious to one of ordinary skill in the art, having the teachings of Peraleda, Kunz and Aoki before him prior to the effective filing date of the claimed invention, to modify the virtual keyboard application taught by Peraleda and Kunz such that the virtual keyboard is continuously matched to input values required at a particular input position by selectively enabling and disabling actuatable input keys of the virtual keyboard based on the input values, as is taught by Aoki.  It would have been advantageous to one of ordinary skill to utilize such a combination because it can help eliminated erroneous inputs, as is evident from Aoki.

It would have been obvious to one of ordinary skill in the art, having the teachings of Peraleda, Kunz, Aoki and Katoh before him prior to the effective filing date of the claimed invention, to modify the virtual keyboard application taught by Peraleda, Kunz and Aoki such that the virtual keyboard is continuously matched to the input values by selectively highlighting and fading the actuatable input keys like taught by Katoh.  It would have been advantageous to one of ordinary skill to utilize such a combination because it would enable the user to identify the selectable and non-selectable keys, as is evident from Katoh.  Accordingly, Peraleda, Kunz, Aoki and Katoh are considered to teach, to one of ordinary skill in the art, a keyboard control system like that of claim 33.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Peraleda, Kunz, Aoki and Katoh, which is described above, and also over U.S. Patent Application Publication No. 2003/0074647 to Andrew (“Andrew”).
As described above, Peraleda, Kunz, Aoki and Katoh teach a method like that of claim 18, which includes transferring a regular expression from a driver to a keyboard application, the regular expression indicating a type of input required by a selected input field.  Peraleda, Kunz, Aoki and Katoh, however, do not disclose that that the transfer of the regular expression includes transferring a pointer that points to a data structure containing information concerning the type of input required, as is required by claim 21.
The use and advantages of passing pointers to data, instead of passing the data itself, is nevertheless well-known in the art.  Andrew, for example, teaches transferring information that is used to display a virtual keyboard via a pointer that points to a data structure containing the information (see e.g. paragraphs 0052-0052).
.

Claims 25, 26, 34 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Peraleda, Kunz, Aoki and Katoh, which is described above, and also over U.S. Patent Application Publication No. 2012/0182119 to Vetter et al. (“Vetter”).
Regarding claim 25, Peraleda, Kunz, Aoki and Katoh teach a method like that of claim 18 for registering an input into a user interface of a driver, wherein the driver is integrated into device access software with which components of a fieldbus system can be accessed, as is described above.  Peraleda, Kunz, Aoki and Katoh, however, do not disclose that the device access software is an FDT frame application, into which drivers of the standard, DTM, are integratable, as is required by claim 25.
Vetter nevertheless teaches executing an FDT frame application, having DTMs integrated therein, to provide for servicing of field devices (see e.g. paragraphs 0004-0008).  Vetter discloses that the FDT frame application and corresponding DTMs provide convenient access to field devices (see e.g. paragraph 0008).
Accordingly, it would have been obvious to one of ordinary skill in the art, having the teachings of Peraleda, Kunz, Aoki, Katoh and Vetter before him prior to the effective filing date 
Regarding claim 26, Peraleda, Kunz, Aoki and Katoh teach a method like that of claim 18 for registering an input into a user interface of a driver, wherein the driver is integrated into device access software with which components of a fieldbus system can be accessed, as is described above.  Peraleda, Kunz, Aoki and Katoh, however, do not disclose that drivers corresponding to one or more of the following standards are integratable into the device access software like required by claim 26: DTM, DD, EDD, EDS, and FDI Device Packages.
Vetter nevertheless teaches executing device access software (e.g. an FDT frame application) to service different field devices, wherein drivers corresponding to the DTM standard are integrated therein (see e.g. paragraphs 0004-0008).  Vetter discloses that the DTMs provide convenient access to field devices (see e.g. paragraph 0008).
Accordingly, it would have been obvious to one of ordinary skill in the art, having the teachings of Peraleda, Kunz, Aoki, Katoh and Vetter before him prior to the effective filing date of the claimed invention, to implement drivers corresponding to the DTM standard into the device access software, as is taught by Vetter.  It would have been advantageous to one of ordinary skill to utilize such a combination because the DTM provides convenient access to field devices, as is taught by Vetter.  Accordingly, Peraleda, Kunz, Aoki, Katoh and Vetter are considered to teach, to one of ordinary skill in the art, a method like that of claim 26.
Regarding claim 34, Peraleda, Kunz, Aoki and Katoh teach a keyboard control system including device access software like that of claim 33, which comprises one or more drivers 
Vetter nevertheless teaches executing an FDT frame application, having DTMs integrated therein, to provide for servicing of field devices (see e.g. paragraphs 0004-0008).  Vetter discloses that the FDT frame application and corresponding DTMs provide convenient access to field devices (see e.g. paragraph 0008).
Accordingly, it would have been obvious to one of ordinary skill in the art, having the teachings of Peraleda, Kunz, Aoki, Katoh and Vetter before him prior to the effective filing date of the claimed invention, to implement the device access software taught by Peraleda, Kunz, Aoki and Katoh via an FDT frame application, into which drivers of the DTM standard are integrated, as is taught by Vetter.  It would have been advantageous to one of ordinary skill to utilize such a combination because the FDT frame application and corresponding DTMS provide convenient access to field devices, as is taught by Vetter.  Accordingly, Peraleda, Kunz, Aoki, Katoh and Vetter are considered to teach, to one of ordinary skill in the art, device access software like that of claim 34.
Regarding claim 35, Peraleda, Kunz, Aoki and Katoh teach a keyboard control system including device access software like that of claim 33, which comprises one or more drivers integrated into the device access software, as is described above.  Peraleda, Kunz, Aoki and Katoh, however, do not disclose that drivers corresponding to one or more of the following standards are integratable into the device access software like required by claim 35: DTM, DD, EDD, EDS, and FDI Device Packages.
Vetter nevertheless teaches executing device access software (e.g. an FDT frame application) to service different field devices, wherein drivers corresponding to the DTM standard are integrated therein (see e.g. paragraphs 0004-0008).  Vetter discloses that the DTMs provide convenient access to field devices (see e.g. paragraph 0008).



Response to Arguments
The Examiner acknowledges the Applicant’s amendments to claims 18, 21, 22 and 30-35.  In response to these amendments, the objections presented in the previous Office Action with respect to claims 21 and 33-35 are respectfully withdrawn.  Additionally, the 35 U.S.C. § 112(b) rejections presented in that Office Action with respect to claims 31-35 are also respectfully withdrawn in response to the Applicant’s amendments.

Claim Rejections – 35 U.S.C. § 101
Regarding the 35 U.S.C. § 101 rejections presented in the previous Office Action, the Applicant argues that claims 30-35 are directed to a practical application of an abstract idea, and thus should not be rejected under § 101.  
In response, the respectfully initially notes that claims 30-35 were not rejected under 35 U.S.C. § 101 because they failed to express a practical application of an abstract idea.  Rather claims 30-35 were rejected because they were not directed to a process, a machine, manufacture, or a composition of matter as required by 35 U.S.C. § 101.

As noted, claims 30-35 are not directed to one of the four statutory categories (i.e. a process, a machine, manufacture, or a composition of matter) as required by 35 U.S.C. § 101.  Claims 30-35 are instead directed to software per se when given their broadest, most reasonable interpretations.
More specifically, like noted above, Claim 30 is directed to a keyboard control system including a keyboard application and “at least the driver, the user interface of the driver, the input field of the user interface, the device access software, the fieldbus system, the keyboard application, and the continuously updated virtual keyboard.”  Given their broadest, most reasonable interpretations, each of the keyboard application, driver, user interface of the driver, the input field of the user interface, the device access software, the fieldbus system, the keyboard application, and the continuously updated virtual keyboard can be implemented as software.  In such circumstances, the keyboard control system of claim 30 is directed to software per se (i.e. a software system).  Software per se, however, does not fall within any one of the four categories of patent eligible subject matter (i.e. process, machine, manufacture, or composition of matter), and therefore claim 30 is not limited to statutory embodiments.  Claims 31 and 32, which depend from claim 30, are not limited to statutory embodiments under a similar rationale.

The Examiner thus respectfully maintains the 35 U.S.C. § 101 rejections presented with respect to claims 30-35.

Claims Rejections – 35 U.S.C. § 103
	The Applicant’s arguments regarding the prior art rejections presented in the previous Office Action have been considered, but are moot in view of the new grounds of rejection presented above.


Conclusion
The prior art made of record on form PTO-892 and not relied upon is considered pertinent to applicant’s disclosure.  The applicant is required under 37 C.F.R. §1.111(C) to consider these references fully when responding to this action.  The U.S. Patent Application 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAINE T BASOM whose telephone number is (571)272-4044.  The examiner can normally be reached on Monday-Friday, 9:00 am - 5:30 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu Vu can be reached on (571)272-4057.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BTB/
3/25/2021

/KIEU D VU/Supervisory Patent Examiner, Art Unit 2173